DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 21, 25, 27-34, 36-49 are under examination.  Claim 49 is newly added.
	Applicant’s amendment and response filed 3/19/2021 has been carefully considered, but is not completely persuasive.  
	The IDS filed 3/19/2021 has been entered and considered.
	The terminal disclaimer filed 3/19/2021 disclaiming the term beyond the expiration of 10854318 has been entered and approved.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21, 25, 27-34, 36-49 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. Applicant’s arguments will be addressed below.
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

(1): yes the claims are drawn to systems, processes, and computer program products.
With respect to step  (2A)(1) The claims are directed to an abstract idea of processing genotype information of a first user, and a plurality of other users, to estimate an ancestral origin of at least one chromosomal segment of the first user, and displaying information related to the ancestral origin of that segment to the first user. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
Claims 21, 39 and 44 are independent.  Claim 21 is drawn to a system, 39 to a method using the system, and claim 44 to a computer program product comprising instructions for performing the method in the system.  The below analysis refers to only claim 21 for clarity.  The same judicial exceptions exist in each claim grouping.
	Mathematical concepts recited in claim 21 include:
	“b) process in parallel the genetic markers of the first user and the plurality of other users…wherein to process in parallel comprises to perform a bitwise operation on a bit array to 
	the bit array has a dimension for user and a dimension for genetic marker; and
	each element of the bit array indicates whether or not a genetic marker is opposite-homozygous between the first user and a user of the plurality of users;” (mathematical concept, mathematical process- using linear algebra to create a table of binary encoded data)
 “c) determine an ancestral origin of at least one chromosomal segment of the first user to be (list of parameters), wherein the first user and the matching user share the at least one chromosomal segment, and…estimated to have at least a minimum length” (estimation of matching, matching parameters, matching sets of data, matching sequence data or genotype data: all mathematical steps or concepts and/or mental steps of analyzing, judging and organizing information.)
	The following limitations in claim 21 claiming a law of nature include:
Processing naturally occurring genotype information of a user, to identify a naturally occurring phenotype (possible ancestral origin) through “processing” naturally occurring DNA information and other parameters (birth country, ethnicity, IBD, et al) of the user, and a plurality of other users, and displaying information regarding that phenotype.  Genotype to phenotype correlations are an example of a natural law, a correlation which exists without the hand of man.
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 21 recites the additional element that is not an abstract idea: “retrieving DNA information of a first user and a plurality of other users” which is a data gathering step.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Claim 21 also recites the additional non-abstract element of  “an ancestry finder system comprising one or more processors and one or more memories…”; and a display step.
	The claims do not describe any specific computational steps by which the “computer parts” performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer such as the computer readable recording media are used to implement these functions.  The new limitations regarding parallel processing distinguish the element from the generally understood definition of parallel processing as utilizing multiple processors simultaneously to perform a task.  The new limitations have been treated above, as mathematical concepts, and will be discussed further below.  The claims require nothing more than a generic computer to perform the functions that constitute the abstract idea.  Merely displaying a result is not a specific computational interaction.  The display is routinely described, and has no particular 
	Claim 21 does not provide a particular additional limitation which integrates the judicial exception or natural law into a practical application.  To integrate a judicial exception into a practical application, the additional limitation must be specifically identified, and not merely instructions to apply the judicial exception.  The limitation must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))
	Dependent claims 25, 27-34, 36-38, 40-43, 45-49 have been analyzed.  Dependent claims 25 recite additional limitations to the abstract idea or further abstract limitations. Additional abstract limitations cannot provide a practical application as they are a part of the judicial exception. Dependent claims 27-34, 36-38, 40-43, 45-49 are directed to additional steps of data gathering, or describe the data to be gathered.  Steps of data gathering, or limitations to the data to be collected do not provide a practical application, as they are merely a description of the input into the abstract idea or judicial exception. None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application. 
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
data gathering does not rise to the level of significantly more than the judicial exception.  The prior art Meuwissen (2001; PTO-1449) provides steps of receiving DNA information, and other information such as birth country, or pedigree, or IBD for the purpose of predicting ancestry of an individual.   The prior art Meyers (US 8,855,935 B2: PTO-1449) receives DNA information from a user and a plurality of other users, as well as data including geographical information and IBD information. Therefore, it is shown that this data gathering element is routine, well understood and conventional in the art of genetics and ancestry analysis.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claim 21: the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  The prior art Cooke et al. (US 2005/0228595 A1; PTO-1449) discloses systems for analysis of DNA sequence information as well as other information such as ancestral DNA sequence information.  These systems comprise processors, memory elements, and displays.  Therefore, systems comprising processors, memory and display elements are considered routine, well understood and conventional in the art of genetics.  The additional computing elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, 
	With respect to claim 21: the additional limitations to the law of nature do not rise to the level of significantly more than the judicial exception.  All the limitations in addition to the law of nature do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. These additional limitations constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP 2106.05(b)&(c)).  There is no real world step which applies the result of the abstract idea or judicial exception.  
	Dependent claims 25, 27-34, 36-38, 40-43, 45-49 have been analyzed with respect to step 2B.  Dependent claim 25 is directed to further abstract limitations.  Further abstract limitations cannot provide a significantly more than the judicial exception because they are a part of it. Dependent claims 27-34, 36-38, 40-43, 45-49 are directed to additional steps of data gathering, or describe the data to be gathered.  Steps of data gathering, or limitations to the data to be collected do not provide significantly more, as they are merely a description of the input into the abstract idea or judicial exception. None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application. 
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Applicant’s arguments:
          Applicant’s arguments regarding this rejection have been carefully considered, but are not persuasive.  
          The new limitations to step b) of the independent claims, reciting the bitwise operations, the array, and the binary coding of the data have been carefully considered.  These limitations are not “parallel processing” in the generally accepted meaning for the term.  Wikipedia notes that parallel processing, referring to the computer field, “is a type of computation where many calculations or the execution of processes are carried out simultaneously.”  Techopedia defines parallel processing as “a method of simultaneously breaking up and running program tasks on multiple microprocessors, thereby reducing processing time.  Parallel processing may be accomplished via a computer with two or more processors or via a computer network.” Encyclopedia.com defines parallel processing as “information processing that uses more than one computer processor simultaneously to perform work on a problem.  This should not be confused with multitasking, in which many tasks are performed on a single processor by continually switching between them, a common practice on serial machines.  Computers that are designed for parallel processing are called parallel processors or parallel machines.”  
          The claims, while claiming more than one processor, and using the term “parallel processing” or “processing in parallel” are not actually utilizing more than one computer processor simultaneously.  This is not specifically supported by the originally filed specification.
          The reference to the parallel processing performing a “bitwise operation” in the amendment to the claim led the Examiner to determine if “bit-wise” required integration into a computer, however, “bit-level parallelism” as defined by Wikipedia is “a form of parallel computing based on increasing processor word size.  Increasing the word size reduces the affects the instructions carried out by the processor, and are not multi-core technology, per se.  
          The new limitations take pre-prepared sets of values and compares them to an array or second set of values.  Comparing two sets of data, and recording the result of the comparison in a spot in the table is akin to linear, matrix, and/or Boolean algebra, and is math in its most basic form.  Elements of pre-processing data and creating and comparing such sets are discussed in chapters 3-12 of Garrett.  (Garrett, Paul: The mathematics of coding: Information, compression, error correction and finite fields. University of Minnesota.  Downloaded 4/13/2021).  Garrett sets forth the basis of linear coding for comparing two sets of information such as in chapter 12, Linear Codes (p200).   Including the linear algebraic elements of matrix decoding at a bit-wise level does not require multiple processor cores.  The linear coding is known to reduce the time required to perform the comparisons of sets by such actions as row reduction. (Garrett, Appendix: linear algebra basics, page 360.)  Binary factor analysis is another algebra based method for comparing two sets of data or two sets of values, in bitwise operations.  This is discussed by Keprt, who applies some of these topics to biological data, such as section 2.5.  (Keprt et al. Binary factor analysis with help of formal concepts. In Snasel et al (eds) CLA 2004, p90-101. ISBN 80-248-0597-9)  The optimized binary factor analyses are discussed in section 6, with optimizations such as optimized bitwise operations using Boolean algebra. 
          According to MPEP2106.04(a) these types of calculations are those which fall within mathematic concepts, including mathematical relationships, formulae or equations, Berkheimer v. HP, Inc. 881 F.3d 1360, 125 USPQ2d 1649 (Fed Cir 2018).
          The new limitations are drawn to mathematical concepts and/or mental processes, despite the fact that they are expressed using the term “array” and “bit-wise” and “processed in parallel…” They are not classical “parallel processing” using multiple cores, and are not completely integrated into computer technology, even though they are often implemented there.  “Array” in this instance is used to refer to a set, a table or a grid of values.  The “bit-wise operation” is to determine whether the homozygous call of user 1 is the same as (“0”) or different from (“1”) that call in the sets of a plurality of other users.
          According to MPEP 2106.04, because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. The analysis under Step 2A Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon(including products of nature). Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h). The rejection clearly identifies the additional limitations being drawn to data gathering, and to 
          Similarly, data gathering and general process computers are not sufficient to provide an inventive concept, for a judicial exception as discussed in MPEP 2106.05 and the particular limitations identified in the courts as providing an inventive concept in MPEP 2106.05(a-h). Two types of limitations which have been found not to provide an inventive concept when recited in a claim with a judicial exception include: “ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)).” The limitations in addition to the judicial exception were found to be data gathering elements which are extra-solution activity, merely gathering data to be analyzed or acted upon by the judicial exception; and limitations of routine, well-understood and conventional elements at a high level of generality, merely needing a generic computer to perform the judicial exception. The examiner provided appropriate evidence as to the routine, well-understood and conventional nature of the additional elements.
law of nature provide the practical application of that law, or provide an inventive concept.
          With respect applicant’s arguments that the claims are an improvement in a computer process, or an improvement in technology, the use of this type of matrix comparison is already known to be faster than conventional processes, as shown by at least Garrett, and Keprt through various reduction and optimization steps that are a part of implementing linear coding or binary factor analysis to the data at hand.
Additionally, with respect to applicant’s arguments of an improvement, “[I]it is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) ... In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Another recitation of the same point is: “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int 7 v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
	The examiner notes that Applicant reasons that the claims in the other patents  and patent applications do not recite the term “processing in parallel” however, as pointed out above, this does not refer to multi-core computing, but “bitwise processing in parallel” which affects the instructions to the processor, and not the processors themselves.  
	The following patents still encompass the same type of comparisons of sets of genetic data between a user, and one or more other users, in the same way as set forth in at least the independent claims.
	The Examiner notes Applicant’s intent to hold these rejections until allowability is determined.
Claims 21, 28-34, 39, 41-48 remain rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 20, 29, 32 of U.S. Patent No. 10,296,847. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to systems, methods and processes for displaying information related to ancestral characteristics wherein DNA information from a user is processed, in comparison with information from a plurality of users, as well as with other parameters including grandparents, birth place, ethnicity et al. Steps of displaying the information as well as systems comprising displays of graphical user information are present in the claims.
Claims21, 28-34, 39, 41-48 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11-21 of U.S. Patent No. 10,572,831. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to systems, methods and processes for displaying information related to ancestral characteristics wherein DNA information from a user is processed, in comparison with information from a plurality of users, as well as with other parameters including grandparents, .
Claims 21, 28-34, 39, 41-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14, 25, 31-32, 34-35, 37-38 of U.S. Patent No. 8463554. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to systems, methods and processes for displaying information related to ancestral characteristics wherein DNA information from a user is processed, in comparison with information from a plurality of users, as well as with other parameters including grandparents, birth place, ethnicity et al. Steps of displaying the information as well as systems comprising displays of graphical user information are present in the claims.
Claims 21, 28-34, 39, 41-48 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-20 of copending Application No. 16/226116 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each are drawn to systems, products and methods for displaying an indication or characteristic of ancestral data, using received DNA information. The difference is that the ‘116 application does not yet specifically claim parallel processing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21, 28-34, 39, 41-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-9, 10-17, 19 of copending Application No. 16/282221 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each are drawn to systems, products and methods for displaying an indication or characteristic of ancestral data, using received DNA information. The difference is that the ‘221 application does not yet specifically claim parallel processing.

Claims 21, 28-34, 39, 41-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 2-6, 10-13, 21 of copending Application No. 16/915868 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each are drawn to systems, products and methods for displaying an indication or characteristic of ancestral data, using received DNA information. The difference is that the ‘868 application does not yet specifically claim parallel processing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/129,645 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each are drawn to systems, products and methods for displaying an indication or characteristic of ancestral data, using received and compared DNA information.  Claim 1 of the ‘645 specifically recites parallel processing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/295399 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each are drawn to systems, products and methods for displaying an indication or characteristic of ancestral data, using received and compared DNA information.  

Claims 21-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17,073,110 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each are drawn to systems, products and methods for displaying an indication or characteristic of ancestral data, using received and compared DNA information.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-49 of copending Application No. 17/073128 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each are drawn to systems, products and methods for displaying an indication or characteristic of ancestral data, using received and compared DNA information.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  21-50 of copending Application No. 17/073,095 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each are drawn to systems, products and methods for displaying an indication or characteristic of ancestral data, using received and compared DNA information.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 21-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 9-16, 20, 22 of copending Application No. 16/844758 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each are drawn to systems, products and methods for displaying an indication or characteristic of ancestral data, using received and compared DNA information.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant is requested to particularly point out applications and patents with claims directed to the same subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631